      Case 3:18-cv-00831-CWR-LRA Document 13 Filed 04/22/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

ANGELA MARIE WARD, on behalf of                                                     PLAINTIFF
GEORGIA ELLEN HEAD

V.                                                      CAUSE NO. 3:18-CV-831-CWR-LRA

THE STATE OF MISSISSIPPI; RALPH                                                 DEFENDANTS
PRICE; UNKNOWN JUDGE PERSONS;
PATRICK SHEEHAN; JD LEE; YVETTE
STELLY; VONDER BRUEGGE BRYAN J;
SOUTH MISSISSIPPI STATE HOSPITAL;
PINE GROVE STATE HOSPITAL; EAST
MISSISSIPPI STATE HOSPITAL;
RULEVILLE NURSING HOME AND
REHABILITATION CENTER; MERIT
HEALTH OF JACKSON MISSISSIPPI;
GULF OAKS PSYCHIATRIC
ASSOCIATES; SUNFLOWER
CHANCERY COURT MS; RULEVILLE
POLICE DEPARTMENT

                                            ORDER

       Before the Court is the amended complaint filed by Angela Marie Ward on behalf of her

mother, Georgia Ellen Head. Docket No. 3. Ms. Ward alleges that: (1) her mother has been

abused while a patient in the Ruleville Nursing Home and Rehabilitation Center, in violation of

Mississippi law and the Americans with Disabilities Act; (2) her mother’s conservators refuse to

speak with Ms. Ward and are mishandling her mother’s case; and (3) the nursing home is holding

her mother against her will and is defrauding her mother by stealing her SSI checks. She seeks

immediate release of her mother and an emergency hearing regarding to restore her

conservatorship over her mother. Ms. Ward is proceeding pro se and has been granted in forma

pauperis (IFP) status.
      Case 3:18-cv-00831-CWR-LRA Document 13 Filed 04/22/19 Page 2 of 3




       In an IFP case, the Court must dismiss a complaint when the action: “(i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). In this matter,

each of these three elements applies as to at least one of the defendants.

       A complaint “must contain a short and plain statement of the claim showing that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quotation marks and

citation omitted). “A pro se complaint is to be construed liberally with all well-pleaded

allegations taken as true. Even a liberally construed pro se civil rights complaint, however, must

set forth facts giving rise to a claim on which relief may be granted.” Johnson v. Atkins, 999 F.2d

99, 100 (5th Cir. 1993) (citations omitted).

       Ms. Ward’s complaint does not meet this standard. First, this Court cannot re-hear the

appropriateness of the conservatorship imposed by the state court, essentially for the reasons set

forth by Judge Anderson in a similar case:

       Plaintiff attempts to state a constitutional claim by alleging that these Defendants
       took Sugar’s property without due process of law. Merely stating that phrase is
       not enough, particularly when the state courts provided a forum for the
       conservatorship issues. In any case, Sugar is not the named Plaintiff in this case;
       John Salter is the Plaintiff, and he has not shown the authority to sue on her
       behalf. What Salter is attempting to do is appeal the actions of the Madison
       County Chancery Court to this federal court, but that court’s actions are not
       subject to this federal court’s review.

Salter v. Johnston, No. 3:12-CV-738-HTW-LRA, 2013 WL 550654, at *2 (S.D. Miss. Jan. 18,

2013), report and recommendation adopted, 2013 WL 550665 (S.D. Miss. Feb. 12, 2013); see

also Truong v. Bank of Am., N.A., 717 F.3d 377, 382 (5th Cir. 2013) (“A federal district court

lacks jurisdiction over challenges to state court decisions in particular cases arising out

of judicial proceedings.”); Estate of Pringle v. Pringle, No. 1:11-CV-152-HSO-JMR, 2011 WL

2446478, at *4 (S.D. Miss. June 15, 2011) (“The Court is persuaded that permitting this action

                                                  2
      Case 3:18-cv-00831-CWR-LRA Document 13 Filed 04/22/19 Page 3 of 3




against Defendant to move forward in this Court would result in federal interference in state

administration of the Estate.”).

         Second, the state-court judge responsible for Ms. Ward’s mother’s conservatorship—

which the amended complaint suggests may be Chancellor Persons—may not be sued for his

rulings under the doctrine of judicial immunity. See Ballard v. Wall, 413 F.3d 510, 515 (5th Cir.

2005).

         Third, Ms. Ward cannot pursue habeas corpus relief against the state hospitals named in

the complaint, since none of them presently hold Ms. Ward’s mother.

         Fourth, Ms. Ward cannot initiate criminal charges in this or any other civil action. That

decision is reserved to the discretion of the United States Attorney.

         Last are the Americans with Disabilities Act and other claims regarding Ms. Ward’s

mother’s placement and care in the Ruleville Nursing Home and Rehabilitation Center. Venue is

improper for those claims because that entity is located in the U.S. District Court for the

Northern District of Mississippi. If Ms. Ward wishes to pursue those claims, she should file a

complaint with the Clerk of that Court, whose office is located in Oxford, Mississippi.

         For these reasons, this case must be dismissed. The dismissal will be without prejudice.

See Munday/Elkins Auto. Partners, Ltd. v. Smith, 201 F. App’x 265, 267 (5th Cir. 2006). A

separate Final Judgment shall issue this day.

         SO ORDERED, this the 22nd day of April, 2019.

                                                s/ Carlton W. Reeves
                                                UNITED STATES DISTRICT JUDGE




                                                  3
